               Case 3:19-cv-05730-RSM Document 48 Filed 09/11/20 Page 1 of 3




                                                       The Honorable Ricardo S. Martinez
1

2                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WASHINGTON
3                              TACOMA DIVISION
4

5    J.N.C. and J.D.C., by and through their         No. 3:19-cv-05730-RSM
     parents and legal guardians, PAUL Y.
6    CHUNG and IRIS J. CHUNG,                        STIPULATION AND ORDER TO
7                                                    MODIFY SCHEDULING ORDER
     – and –
8
     JOELLE G. CHUNG,
9                                                    NOTE ON MOTION CALENDAR:
                                                     SEPTEMBER 8, 2020
     – and –
10

11   A.A.B. and A.H.B., by and through their par-
     ents and legal guardians, RICHARD D.
12   BOGGESS and JANET L. BOGGESS,
13                       Plaintiffs,
14         v.
15
     WASHINGTON INTERSCHOLASTIC
16   ACTIVITIES ASSOCIATION,
17                       Defendant.
18
        In accordance with LCR 10(g), the parties jointly stipulate to a modification of the
19
     deadline for dispositive motions in the scheduling order previously entered in this
20
     case (ECF 39). In accordance with LCR 7(k), the parties conferred regarding the filing
21
     of cross-motions for summary judgment. Defendant does not anticipate filing a mo-
22
     tion for summary judgment, but Plaintiffs will be filing. The parties’ stipulation
23
     would extend Plaintiffs’ time to do so from September 15, 2020, until September 29,
24
     2020, for a motion to be noticed for Friday, October 30, 2020, as follows:
25
        All dispositive motions must be FILED by                        09/29/2020
26

27
             Case 3:19-cv-05730-RSM Document 48 Filed 09/11/20 Page 2 of 3




1       This stipulation is justified by Plaintiffs’ need for additional time to prepare their
2    dispositive motion in light of the extensive record developed in this case and the fact
3    that on Friday September 4, 2020, the associate taking the lead on drafting Plaintiffs’
4    motion for summary judgment had a family medical emergency that removes him
5    from being able to work on the brief for at least the week following. An additional
6    factor is Plaintiffs’ counsel’s litigation schedule in other matters, which includes an
7    oral argument before the U.S. Court of Appeals for the Eighth Circuit on September
8    22, 2020, an appellant’s brief at the U.S. Court of Appeals for the Fifth Circuit due
9    on September 21, 2020, an appellant’s brief at the U.S. Court of Appeals for the Tenth
10   Circuit due on September 28, 2020, and several other deadlines in other matters
11   pending before federal district courts. The Plaintiffs’ intended noting date of October
12   30, 2020, allows Defendant one additional week of time to respond to the motion,
13   which the parties agree is appropriate and justified under the circumstances.
14      The purpose of this stipulation and order is not for delay, and no party will be
15   prejudiced by its being granted.
16
        LCR 10(g) ORDER ON STIPULATION
17
        It is so ordered. DATED: 9/11/2020.
18

19
                                                       A
                                             ___________________________________
                                             UNITED STATES DISTRICT JUDGE
20
        Respectfully submitted this 8th day of September, 2020.
21

22   /s/ Steven A. Rockey___________             /s/ Eric S. Baxter
     THOMAS C. STRATTON, WSBA #14545             CHARLES R. STEINBERG, WSBA #23980
23   STEVEN A. ROCKEY, WSBA #14508               The Steinberg Law Firm, P.S.
     Rockey Stratton, P.S.                       323 N. Miller Street
24   3010 NE 182nd St.                           Wenatchee, WA 98801
25   Lake Forest Park, WA 98155-4120             (509) 662-3202
     (206) 223-1688                              charles@ncwlaw.com
26   tom@erslaw.com
     stever@erslaw.com                           ERIC S. BAXTER (Pro Hac Vice)
27




                                                2
            Case 3:19-cv-05730-RSM Document 48 Filed 09/11/20 Page 3 of 3




1    Attorneys for Defendants             JOSEPH C. DAVIS (Pro Hac Vice)
                                          The Becket Fund for Religious Liberty
2                                         1200 New Hampshire Ave, N.W.
                                            Suite 700
3                                         Washington, DC 20036
4                                         (202) 955-0095
                                          ebaxter@becketlaw.org
5
                                          Attorneys for Plaintiffs
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27




                                         3
